DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-12 are objected to because of the following informalities: 
-	in claim 1 line 4, “the mounted state” should be --an inflated state--; 
-	in claim 1 line 5, “the occupant side” should be --an occupant side--; 
-	in claim 1 last line, “(18)” should be --(20)--;
-	in claim 2 last line, “(18)” should be --(20)--;
-	in claim 3 last line, “transformed” should be --formed--;
- 	in claim 7 line 3, “the area” should be --an area--;
-	in claim 12 line 6, “the longitudinal direction” should be --a longitudinal direction--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 7, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Regarding claim 5, the phrase "especially" (in line 2) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 7, the phrase "especially" (in line 3) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 12, the phrase "especially" (in lines 2 and 4) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1-4, 6, 7, and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schutz et al. (U.S. Patent Application Publication 2018/0111581 A1), cited by applicant.
Regarding claim 1, Schutz et al. (Figs. 14A-15) discloses an airbag 1410 for restraining a vehicle occupant 50 in an automotive vehicle, comprising: 
an inflatable cushion portion 1409 for damping an occupant impact and 
two inflatable tube portions 1411 laterally opposed in the mounted state of the airbag 1410 which are arranged on the occupant side on the cushion portion 1409, 
wherein the tube portions 1411 are connected to each other by a slide layer 1418 (at least Figs. 14A, 14B) arranged on the occupant side on the cushion portion 1409 and are laterally movable at least in portions relative to the cushion portion 1409.
Regarding claims 2-4, 6, 7, 9, and 10, Schutz et al. (Figs. 14A-15) discloses the airbag 1410, 
(claim 2) wherein the tube portions 1411 are in fluid communication with the cushion portion 1409;
(claim 3) wherein the slide layer 1418 is integrally transformed to at least one of the tube portions 1411;
(claim 4) wherein each of the tube portions 1411 extends along a longitudinal tube axis from a first axial end (at 1412, 1424 in Fig. 14B), where they are in fluid communication with the cushion portion 1409, to an opposite second axial end (at 1423 in Fig. 14B);
(claim 6) wherein each tube portion 1411 is movable at least between both axial ends thereof relative to the cushion portion 1409 in a direction transverse to the longitudinal tube axis; 
(claim 7) wherein the slide layer 1418 is tightly connected (via 1413b), especially stitched, to the cushion portion 1409 in the area between the second axial ends of the tube portions 1411;
(claim 9) wherein the cushion portion 1409, the tube portions 1411 as well as the slide layer 1418 are formed of a maximum of two separate fabric cuts (at least paragraph [0107]; 
(claim 10) wherein the cushion portion 1409 has an airbag orifice 1422 for filling the airbag 1410 with inflator gas.
Regarding claim 11, Schutz et al. (Figs. 14A-15) discloses an airbag module comprising an inflator (not shown but disclosed in paragraph [0106]) and an airbag 1410  according to claim 1, wherein the inflator is connected to the cushion portion 1409 of the airbag 1410 and the tube portions 1411 can be filled with inflator gas via the cushion portion 1409.
Claims 1-6 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwasa et al. (JP 2011-93336 A), cited by applicant.
Regarding claim 1, Iwasa et al. (Figs. 1-4) discloses an airbag 1 for restraining a vehicle occupant in an automotive vehicle, comprising: 
an inflatable cushion portion 2 for damping an occupant impact and 
two inflatable tube portions 5a, 5b laterally opposed in the mounted state of the airbag 1 which are arranged on the occupant side on the cushion portion 2, 

Regarding claims 2-6, 9, and 10, Iwasa et al. (Figs. 1-4) discloses the airbag 1, 
(claim 2) wherein the tube portions 5a, 5b are in fluid communication with the cushion portion 2;
(claim 3) wherein the slide layer 10 is integrally transformed to at least one of the tube portions 5a, 5b;
(claim 4) wherein each of the tube portions 5a, 5b extends along a longitudinal tube axis from a first axial end, where they are in fluid communication with the cushion portion 2, to an opposite second axial end (Figs. 1-4);
(claim 5) wherein the tube portions 5a, 5b are tightly connected, especially stitched, to the cushion portion 2 at their second axial end (via 10, 11);
(claim 6) wherein each tube portion 5a, 5b is movable at least between both axial ends thereof relative to the cushion portion 2 in a direction transverse to the longitudinal tube axis; 
(claim 9) wherein the cushion portion 2, the tube portions 5a, 5b as well as the slide layer 10 are formed of a maximum of two separate fabric cuts; 
(claim 10) wherein the cushion portion 2 has an airbag orifice 8 for filling the airbag 1 with inflator gas.
Regarding claim 11, Iwasa et al. (Figs. 1-4) discloses an airbag module comprising an inflator (not shown) and an airbag 1 according to claim 1, wherein the .

Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the claim objection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and claim objection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELYNN Y SLITERIS whose telephone number is (571)272-6675.  The examiner can normally be reached on Monday and Thursday 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOSELYNN Y. SLITERIS
Examiner
Art Unit 3616



/JOSELYNN Y SLITERIS/Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616